DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.

The Applicant contends, “Wu did not specify explicitly if a rate-matching scheme is considered for creating the list”.
The Examiner would like to point out that claim 1 actually recites, “the reliability-ordered sequence is generated without considering the rate-matching scheme”.  Col. 2, lines 48-53 teaches, “The predetermined list can be ordered according to the reliabilities of the N synthesized channels”, which clearly suggests that the predetermined lists in Wu is generated strictly considering the reliabilities of N synthesized channel without considering the rate matching scheme.

The Applicant contends, “WU is silent about the universality of the rate-matching scheme”.
The Examiner would like to point out that Paragraph [0023] on page 6 of the Applicant’s specification states that a universal rate matching scheme is a scheme whereby the same sequence design can be used for non-rate matched polar codes and 

The applicant contends, “WU is also unclear and evasive about whether Method-1 or Method 2 is used for obtaining predetermined index list”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “WU is also unclear and evasive about whether Method-1 or Method 2 is used for obtaining predetermined index list”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant contends, “This indicates that Method 1 is used in WU. This is further evident in Col. 11, lines 45-50 of WU which suggests clearly that “pre-determined index list is re-estimated based on rate-matching scheme and positions”. 
The Examiner disagrees and asserts that only teaches that the reliabilities of the bit channels are reestimated.  In fact, Col. 2, lines 48-53 teaches, “The predetermined list can be ordered according to the reliabilities of the N synthesized channels”, which clearly suggests that the predetermined lists in Wu is generated/re-estimated strictly considering the reliabilities of N synthesized channel without considering the rate matching scheme.

The Applicant contends, “Claim 1 clearly recites a universal rate-matching scheme. WU does not claim anything about a “universality property” of a rate-matching scheme”.
The Examiner would like to point out that Paragraph [0023] on page 6 of the Applicant’s specification states that a universal rate matching scheme is a scheme whereby the same sequence design can be used for non-rate matched polar codes and rate matched polar cords.  The Examiner would like to point out that rate matching is a scheme whereby a given set of data provided at an input data rate is matched to the data rate of a communication channel.  One of ordinary skill in the art would recognize that, if the input data rate is already matched to the data rate of the communication channel, then the data can be transmitted at the input data rate without requiring a separate sequence design. Hence, col. 2, lines 34-54 in Wu inherently suggests universality of the rate matching scheme for rate matching when rate matching is required and no rate matching when it is not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Wei-De et al. (US 10432234 B2, hereafter referred to as Wu) and Park, Dong-Wook et al. (US 20050166119 A1, hereafter referred to as Park).

Rejection of claim 1, 10 and 19:
Wu teaches A communication apparatus comprising: an encoder that encodes an input vector to output a codeword of polar code (Figures 1-2 & 6 and col. 9, lines 6-18 in Wu teach A communication apparatus 110/120/200 that can be implemented in software comprising: an encoder 250 that encodes an input vector/K information bits to output a codeword/rate-matched polar codeword of polar code); a memory that stores a reliability-ordered sequence of indices of the input vector and a set of indices for rate-matching (col. 6, lines 17-33 and col. 13, lines 46-54 in Wu clearly suggests a memory that stores a reliability-ordered sequence of indices/a predetermined index indicating an order of reliabilities of the input vector; Note: the input vector comprises K bits channels for transmission of K information bits); a controller that is configured to: select a frozen set of indices based on at least one of a universal rate-matching scheme and the reliability-ordered sequence stored in the memory such that the reliability ordered sequence is generated without considering the rate-matching scheme (col. 13, lines 46-54 and lines 55-62 and Figure 2 in Wu clearly suggests that Channel Encoder 250 in Figure 2 comprises a controller that is configured to: select in Step S616 or Step S620 a frozen set of indices based on at least one of a universal rate-matching scheme and the reliability-ordered sequence stored in the memory such that the reliability ordered sequence is generated without considering the rate-matching scheme; Note: in Step S616, a frozen set of indices is selected based on at least one universal rate matching scheme and in Step S620 a frozen set of indices is selected based on the reliability ordered sequence stored in the memory such that the reliability ordered sequence is generated without considering the rate matching scheme); construct the input vector by setting the frozen set to a frozen bit and a non-frozen set to information bits (col. 8, lines 39-56 in Wu clearly suggests constructing the input vector by setting the frozen set P to be punctured bits to a frozen bit and a non-frozen set to K information bits corresponding to the K positions of the K bits channels); and skip the transmission of those code bits of the codeword outputted by the encoder that correspond respectively to the set of indices for rate-matching (Note: punctured bits correspond to bits that are not transmitted). 
When the reference sequence is the same as that of the reliability ordered sequence already stored in the memory, then the memory stores a reference sequence that is a 
The Examiner would like to point out that claim 1 actually recites, “the reliability-ordered sequence is generated without considering the rate-matching scheme”.  Col. 2, lines 48-53 teaches, “The predetermined list can be ordered according to the reliabilities of the N synthesized channels”, which clearly suggests that the predetermined lists in Wu is generated strictly considering the reliabilities of N synthesized channel without considering the rate matching scheme.
The Examiner would like to point out that Paragraph [0023] on page 6 of the Applicant’s specification states that a universal rate matching scheme is a scheme whereby the same sequence design can be used for non-rate matched polar codes and rate matched polar cords.  The Examiner would like to point out that rate matching is a scheme whereby a given set of data provided at an input data rate is matched to the data rate of a communication channel.  One of ordinary skill in the art would recognize that, if the input data rate is already matched to the data rate of the communication channel, then the data can be transmitted at the input data rate without requiring a separate sequence design. Hence, col. 2, lines 34-54 in Wu inherently suggests universality of the rate matching scheme for rate matching when rate matching is required and no rate matching when it is not required.


Park, in an analogous art, teaches a memory that stores a set of indices for rate-matching (paragraph [0016] in Park teaches a memory/Buffer that stores a set of indices for rate-matching/the rate matched bit sequence). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu with the teachings of Park by including use of a memory that stores a set of indices for rate-matching.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a memory that stores a set of indices for rate-matching would have provided a 
method for differentiating states of systematic bits from those of parity bits and outputting the systematic bits and the parity bits in performing a bit de-collection in a mobile communication system (paragraph [0016] in Park).

Rejection of claim 5 and 14:
Col. 17, lines 5 - 17 in Wu teaches wherein the universal rate-matching scheme is a bit-reversal shortening scheme.

Rejection of claim 6 and 15:
Col. 2, lines 34-67 and col. 17, lines 5 - 17 in Wu.

Rejection of claim 7 and 16:
Col. 7, lines 44 - 54 in Wu teaches selecting at least N-M indices ofthe input vector of length N corresponding to NM codebits that are not transmitted in the rate-matching scheme.  Paragraph [0016] in Park teaches a memory/Buffer that stores a set of indices for rate-matching/the rate matched bit sequence/punctured/omitted bits.

Rejection of claim 8-9 and 17-18:
Col. 8, lines 18 - 38 and col. 17, lines 5 - 17 in Wu teaches selecting indices from the input vector which are bit-reversal permutation ofthe last N-M indices and including them in the frozen set; and in response to determining that number of indices ofthe frozen set is smaller than N-K, selecting shortfall indices from the reliability-ordered sequence stored in the memory that have lower reliability than the remaining indices in the memory, where K is number of information bits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112